J. B. McPHERSON, District Judge.
Before it can be accurately ascertained what legal questions must be decided in this case, it may be necessary to determine the relation' of C. C. Welliver to the transfer of the policy, and tho true nature of his relation is in dispute. For this reason, I think the controversy should go to a trial, where all litigated questions can be raised and settled at one time. I intimate no opinion concerning the legal propositions that were argued upon this motion. The rule for judgment is therefore discharged. See 133 Fed. 816.